DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on March 01, 2022. 

Status of Claims
Claims 1, 12, 19 and 29 have been amended. Claim 2 has been cancelled. No new claim has been added. Claims 1 and 3-35 are pending. Claims 1 and 3-35 are examined herein. 

Response to Amendments 
The Amendments to the Claims filed 03/01/2022 have been entered.  The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 19-28 and 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph rejection to claim 13 are withdrawn in view of the Applicant's amendments and arguments. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 03/01/2022 have been fully considered. It is noted that claim 1 has been amended to recite “wherein the isomerization reactor is external of the metathesis reactor.” Claim 12 has been amended to recite “wherein the liquid phase isomerization reactor is external of the metathesis reactor.” Claim 19 has been amended to recite “wherein the isomerization reactor is external of the metathesis reactor.” Claim 29 has been amended to recite “wherein the liquid phase isomerization reactor is external of the metathesis reactor.”.  Applicant argues that the claim 1 (claims 12, 19, and 29) as amended and its dependent claims, are not prima facie obvious over cited prior arts, Leyshon (US 2008/0312481 A1) and/or secondary reference Schwab et al. (US 6,166,279).
Applicant argues that: Leyshon and/or Schwab fails to teach, suggest or disclose the feature of “wherein the isomerization reactor is external of the metathesis reactor” since Leyshon 
fails to teach, suggest or disclose that the isomerization reactor is external of the metathesis reactor, as recited in amended claim 1. Instead, Leyshon teaches a combined isomerization/metathesis reactor 13. As such, amended claim 1 is not rendered obvious under 35 U.S.C. 103 by Leyshon.  See Remarks, pages 10-11, filed 03/01/2022.
In response, the applicants' arguments are considered moot because the arguments direct the newly amended claim limitation.
Upon further consideration and search, a modified ground of rejections to claims 1 and 3-35 are presented in view of the previously found references including Leyshon (US 2008/0312481 A1) and Schwab et al. (US 6,166,279) as presented in the instant Office action.

   MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leyshon (US 2008/0312481 A1).
In regard to claim 1, Leyshon discloses a process for producing propylene with steps comprising (please refer to Fig. 1):
(i) Separating a hydrocarbon feed (stream 2 of table 1) of C4s including butenes (1-butene and 2-butene) and parrafins (paragraph [0006]) into two streams. The first stream is a butene stream primarily of 1-butene and 2 butene (cis and trans) and some butanes (paragraphs [0008 and [0014]) (9, Fig. 1) and the second stream is a paraffin stream.
(ii) Reacting the butene stream (9, Fig. 1) (this meets the recited hydrocarbon stream) along with recycled ethylene (10, Fig. 1) and C4 hydrocarbons (12, Fig. 1) in the presence of an isomerization catalyst (e.g., an acidic catalyst) to produce an isomerized stream with increased concentration of 2-butene (paragraphs [0008]; [0017), wherein the isomerized stream is in the liquid phase (paragraph [0026]). This directs a liquid phase isomerization. 
(iii) Reacting the isomerized stream with ethylene in the presence of a metathesis catalyst to produce a reaction mixture comprising propylene (paragraphs [0008]; [0027]-[0032]).
Regarding the areas (i.e., reaction zones) of the isomerization and metathesis reaction, Leyshon discloses: The catalyst bed is preferably configured so that the upstream end of the bed contains the isomerization catalyst only and the downstream end of the bed contains a mixture of the isomerization catalyst and the metathesis catalyst. In this case, the reactor itself is preferably a down-flow unit, and the catalyst is layered so that the concentration of metathesis catalyst increases toward the downstream end of the bed. For example, when magnesium oxide and tungsten oxide-on silica are used, the magnesium oxide to tungsten oxide ratio decreases from upstream to downstream through the bed (paragraph [0028]).
Per MPEP, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach (See MPEP 2111). Consequently, the claim limitation "the isomerization reactor" and “the metathesis reactor” recited in claim 1 is reasonably interpreted as “the isomerization reaction zone or area or vessel” and “the metathesis reaction zone or area or vessel”, respectively. It is noted that the detailed configuratons of "the isomerization reactor" and “the metathesis reactor” are not the scopes of limitations recited in claim 1 of claimed invention.
Consequently, choosing the upstream end of the bed contains the isomerization catalyst only as the “the isomerization reactor”, and choosing the downstream end of the bed contains a mixture of the isomerization catalyst and the metathesis catalyst as the “the metathesis reactor” are considered prima facie obvious because this simply involves selecting a known portion of reaction catalyst bed (reaction zone or area or vessel) in a known process.  
The teachings of Leyshon read on the limitation “wherein the isomerization reactor is external of the metathesis reactor” as recited in claim 1 of claimed invention.  
The teachings of Leyshon directs the isomerization reactor converts a portion of 1-butene to 2~butene and is located before the metathesis reactor.  And also the teachings of Leyshon direct “providing an isomerized hydrocarbon stream to a metathesis reactor without distilling the isomerized hydrocarbon stream before the metathesis reactor” as recited. 
Leyshon does not explicitly disclose the hydrocarbon stream comprises butadiene that is limited to a maximum of about 0.5 weight percent and isobutylene that is limited to maximum of about 10 weight percent. 
Leyshon discloses crude C4’s are typically subjected to butadiene extraction or butadiene selective hydrogenation to remove most, if not essentially all, of the butadiene and acetylenes present. Leyshon further discloses that, thereafter, the C4 raffinate (called raffinate-1) is subjected to a chemical reaction (e.g., etherification, hydration, dimerization) wherein the isobutylene is converted to other compounds (e.g., methyl tertiary butyl ether, tertiary butyl alcohol, diisobutylene) (paragraph [0004]). In an embodiment, the hydrocarbon stream (12, Fig. 1; Table 1) shows the isobutylene composition is less than 10 weight percent of the hydrocarbons delivered to the isomerization reactor.  
Therefore, in light of teachings from Leyshon, the claimed butadiene and isobutylene amount in the butene stream delivered to the isomerization reactor would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the isomerization operation (time, temperature, pressure, throughput), the geometry of the catalytic bodies, the physical and chemical make-up of the butane stream (e.g., a source of the hydrocarbon feed of C4 stream) as well as the nature of the isomerized hydrocarbons end-products. 

In regard to claim 3, Leyshon discloses the process scheme of the hydrocarbon stream (12, Fig. 1) is combined with an ethylene stream (10, Fig. 1) to provide a combined hydrocarbon stream (paragraph [0037]).

In regard to claims 4 and 5, Leyshon discloses a metathesis reaction product, resulted from the metathesis of butylene and ethylene, comprises ethylene, propylene, C4 olefins, and C4+ compounds (paragraph [0032]).

In regard to claims 6 and 7, Leyshon discloses a separation of ethylene recycle stream (18, Fig. 1) (paragraph [0038]) and a separation of bottom stream (19, Fig. 1) which is reasonably expected to comprise a cetin amount of propylene (that is remained) along with C4 paraffins and olefins and C5+ hydrocarbon compounds (paragraphs [0038]; [0039]). 

In regard to claim 8, Leyshon discloses the bottom stream (19, Figure), which comprises C4 olefins and paraffins, and C5+ compounds as set forth above (paragraphs [0038]; [0039]), is fractionated in a butene concentrated recycle stream fraction comprising C4+ material rich in 2-butene (25, Fig. 1) recycled to the metathesis reactor (13, Fig.1) (paragraphs [0038]; [0039]).  It is noted that a propylene product stream is separated from upper stream (17, Fig. 1) after separating ethylene (paragraph [0038]) which renders the limitation of separating a propylene fraction obvious. 

In regard to claims 9 and 10, Leyshon discloses the recycle ethylene stream (10, Fig. 1) and the butene concentrated C4 stream (22, Fig.1) is recycled and combined with the butene stream (9, Fig. 1) (i.e., a hydrocarbon stream), wherein the butane stream (9, Fig. 1) has been isomerized in the isomerization reactor (paragraph [0008]).  Leyshon discloses the mixing of recycle ethylene stream and recycle butane concentrated stream to the butene stream (9, Fig. 1) which render the limitations recited in claim 9 obvious. Leyshon discloses reacting the butene stream (9, Fig. 1) along with recycled ethylene (10, Fig. 1) and C4 hydrocarbons (12, Fig. 1) in the presence of an isomerization catalyst (e.g., an acidic catalyst) to produce an isomerized stream with increased concentration of 2-butene (paragraphs [0008]; [0017), wherein the isomerized stream is in the liquid phase (paragraph [0026]). This directs a liquid phase isomerization. 

In regard to claim 11, Leyshon discloses the isomerization in the presence of hydrogen gas (paragraph [0020]).

Claims 12, 13, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leyshon (US 2008/0312481 A1).
In regard to claims 12, 16, 17 and 18, Leyshon discloses a process for producing propylene with steps comprising (please refer to Fig. 1):
(i) Separating a hydrocarbon feed (stream 2 of table 1) of C4s including butenes (1-butene and 2-butene) and parrafins (paragraph [0006]) into two streams. The first stream is a butene stream primarily of 1-butene and 2 butene (cis and trans) and some butanes (paragraphs [0008 and [0014]) (9, Fig. 1) and the second stream is a paraffin stream. Leyshon discloses the C4s containing hydrocarbon feed is obtained from steam cracking of hydrocarbons (paragraph [0002]).  
(ii) Reacting the butene stream (9, Fig. 1), which meets the recited hydrocarbon stream, along with recycled ethylene (10, Fig. 1) and C4 hydrocarbons (12, Fig. 1) in the presence of an isomerization catalyst (e.g., an acidic catalyst) to produce an isomerized stream with increased concentration of 2-butene (paragraphs [0008]; [0017), wherein the isomerized stream is in the liquid phase (paragraph [0026]). This directs a liquid phase isomerization. Leyshon discloses the isomerization in the presence of hydrogen gas (paragraph [0020]).
(iii) Reacting the isomerized stream with ethylene in the presence of a metathesis catalyst to produce a metathesis reaction product, resulted from the metathesis of butylene and ethylene, comprises ethylene, propylene, C4 olefins, and C4+ compounds (paragraphs [0008]; [0027]-[0032]).
Leyshon discloses a separation of ethylene recycle stream (18, Fig. 1) (paragraph [0038]) and a separation of bottom stream (19, Fig. 1) which is reasonably expected to comprise a cetin amount of propylene (that is remained) along with C4 paraffins and olefins and C5+ hydrocarbon compounds (paragraphs [0038]; [0039]). Leyshon discloses the bottom stream (19, Figure), which comprises C4 olefins and paraffins, and C5+ compounds as set forth above (paragraphs [0038]; [0039]), is fractionated in a butene concentrated recycle stream fraction comprising C4+ material rich in 2-butene (25, Fig. 1) recycled to the metathesis reactor (13, Fig.1) (paragraphs [0038]; [0039]).  It is noted that a propylene product stream is separated from upper stream (17, Fig. 1) after separating ethylene (paragraph [0038]) which renders the limitation of separating a propylene fraction obvious. Leyshon discloses the recycle ethylene stream (10, Fig. 1) and the butene concentrated C4 stream (22, Fig.1) is recycled and combined with the butene stream (9, Fig. 1) (i.e., the recited hydrocarbon stream).
Regarding the areas (i.e., reaction zones) of the isomerization and metathesis reaction, Leyshon discloses: The catalyst bed is preferably configured so that the upstream end of the bed contains the isomerization catalyst only and the downstream end of the bed contains a mixture of the isomerization catalyst and the metathesis catalyst. In this case, the reactor itself is preferably a down-flow unit, and the catalyst is layered so that the concentration of metathesis catalyst increases toward the downstream end of the bed. For example, when magnesium oxide and tungsten oxide-on silica are used, the magnesium oxide to tungsten oxide ratio decreases from upstream to downstream through the bed (paragraph [0028]).
Per MPEP, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach (See MPEP 2111). Consequently, the claim limitation "the isomerization reactor" and “the metathesis reactor” recited in claim 12 is reasonably interpreted as “the isomerization reaction zone or area or vessel” and “the metathesis reaction zone or area or vessel”, respectively. It is noted that the detailed configuratons of "the isomerization reactor" and “the metathesis reactor” are not the scopes of limitations recited in claim 12 of claimed invention.
Consequently, choosing the upstream end of the bed contains the isomerization catalyst only as the “the isomerization reactor”, and choosing the downstream end of the bed contains a mixture of the isomerization catalyst and the metathesis catalyst as the “the metathesis reactor” are considered prima facie obvious because this simply involves selecting a known portion of reaction catalyst bed (reaction zone or area or vessel) in a known process.  
The teachings of Leyshon read on the limitation “wherein the liquid phase isomerization reactor is external of the metathesis reactor” as recited in claim 12 of claimed invention.  
The teachings of Leyshon directs the isomerization reactor converts a portion of 1-butene to 2~butene and is located before the metathesis reactor, and also directs “providing an isomerized hydrocarbon stream to a metathesis reactor without distilling the isomerized hydrocarbon stream before the metathesis reactor” as recited. 
Leyshon does not explicitly disclose the hydrocarbon stream comprises butadiene that is limited to a maximum of about 0.5 weight percent and isobutylene that is limited to maximum of about 10 weight percent. 
Leyshon discloses crude C4’s are typically subjected to butadiene extraction or butadiene selective hydrogenation to remove most, if not essentially all, of the butadiene and acetylenes present. Leyshon further discloses that, thereafter, the C4 raffinate (called raffinate-1) is subjected to a chemical reaction (e.g., etherification, hydration, dimerization) wherein the isobutylene is converted to other compounds (e.g., methyl tertiary butyl ether, tertiary butyl alcohol, diisobutylene) (paragraph [0004]). In an embodiment, the hydrocarbon stream (12, Fig. 1; Table 1) shows the isobutylene composition is less than 10 weight percent of the hydrocarbons delivered to the isomerization reactor.  
Therefore, in light of teachings from Leyshon, the claimed butadiene and isobutylene amount in the butene stream delivered to the isomerization reactor would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the isomerization operation (time, temperature, pressure, throughput), the geometry of the catalytic bodies, the physical and chemical make-up of the butane stream (e.g., a source of the hydrocarbon feed of C4 stream) as well as the nature of the isomerized hydrocarbons end-products. 
In addition, since the ethylene stream (10, Fig. 1) separated, recycled from the product stream (18, Fig. 1) does not involve in the isomerization of 1-butene to 2-butene, one skilled in the art would have reasonably expected that the teachings of Leyshon that directs the mixing of recycled ethylene stream (10, Fig. 1) to the butene stream (9, Fig. 1), render the limitations recited in claim 12 obvious in the overall context of isomerization followed by metathesis to produce propylene from ethylene and butylene. It is the examiner’s assessment that method of mixing is conducted after the isomerization recited in claim 12 of claimed invention is considered as substituting equivalent known for the same purpose of mixing and isomerization in in the overall process context of isomerization followed by metathesis to produce propylene from ethylene and butylene. See MPEP 2144.06 II.  

In regard to claim 13, Leyshon discloses the mixing of ethylene (10, Fig. 1) and the butene stream (i.e., a hydrocarbon stream) (9, Fig. 1) is conducted prior to the isomerization reaction in the isomerization reactor (13, Fig. 1).

Claims 14 and 15 are is rejected under 35 U.S.C. 103 as being unpatentable over Leyshon, as applied to claim 12 above, and further in view of Schwab et al. (US 6,166,279, hereinafter “Schwab”).
In regard to claim 14, Leyshon does not explicitly disclose 2-pentene content of the butene concentrated recycle stream is adjusted based on the composition of the combined hydrocarbon stream of step (ii) by means of 2-pentene recovery optimization of the fractionating step (iv).
Schwab discloses an integration process of isomerizing 1-butene to 2-buteen followed by olefin metathesis to produce propylene (col. 2, line 41 thru col. 3, line 33). Schwab discloses a metathesis of 2-pentene with ethylene in a reactor R02 (Fig. 1) and subsequent separation of 1-butene containing stream (1-Bu before R03 in Fig. 1).   Schwab discloses the production of propylene and 1-butene from the metathesis of 2-pentene with ethylene and total conversion (i.e., amount of C5 fraction in the metathesis effluent) is controlled (optimized) based on the molar ratio of C2:C5/C6 hydrocarbons (col. 9, lines 33-57). Schwab discloses a recycle of C4 stream comprising 1-butene and 2-butene to a metathesis reactor (R01, Fig. 1) (col. 2, line 41 thru col. 3, line 33). The teachings of Schwab direct the 2-pentene content of the butene concentrated recycle stream, which is resulted from the metathesis reactor (R02, Fig. 1), is adjusted based on the composition of a combined hydrocarbon stream of step (ii) by means of 2-pentene recovery optimization of a fractionating step (i.e., 2-pentene amount of the combined C4 hydrocarbon stream can be controlled (adjusted) based on the amount of 2-pentene recovery process) (col. 2, line 41 thru col. 3, line 33; column 4, lines 2-10). 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Leyshon to provide the process scheme of 2-pentene content of a butene concentrated recycle stream is adjusted based on the composition of a combined hydrocarbon stream of step (ii) by means of 2-pentene recovery optimization of a fractionating step as suggested by Schwab, this is because the 2-pentene content in the butene concentrated recycle stream is adjustable depending on the amount of 2-pentene contained in the butane concentrated recycle stream which ultimately affects the amount of 2-pentene content in the hydrocarbon feed for the metathesis reaction as suggested by Schwab (col. 2, line 41 thru col. 3, line 33; column 4, lines 2-10; col. 9, lines 33-57). 

In regard to claim 15, since Leyshon, in view of Schwab, discloses the same process of a isomerization and metathesis reaction as that recited in claim 12, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process as taught by Leyshon, in view of Schwab, to function the same as the process recited in claim 12.  Specifically, it is asserted that one would reasonably expect the process of Leyshon, in view of Schwab, would results in a process that as the 2-pentene content of the butene concentrated recycle stream increases, the amount of propylene produced by the process increases. See MPEP 2112.01 and 2112.02. 

Claims 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Leyshon (US 2008/0312481 A1).
In regard to claim 19, Leyshon discloses a process for producing propylene with steps comprising (please refer to Fig. 1):
(i) Reacting an isomerized stream with ethylene (i.e., a hydrocarbon stream) in the presence of a metathesis catalyst to produce a metathesis reaction product, resulted from the metathesis of butylene and ethylene, comprises ethylene, propylene, C4 olefins, and C4+ compounds (paragraphs [0008]; [0027]-[0032]).
(ii) Leyshon discloses a separation of ethylene recycle stream (18, Fig. 1) (paragraph [0038]) and a separation of bottom stream (19, Fig. 1) which is reasonably expected to comprise a cetin amount of propylene (that is remained) along with C4 paraffins and olefins and C5+ hydrocarbon compounds (paragraphs [0038]; [0039]).  Leyshon discloses the recycle ethylene stream (10, Fig. 1) and the butene concentrated C4 stream (22, Fig.1) is recycled and combined with the butene stream (9, Fig. 1) (i.e., the recited hydrocarbon stream).
(iii) Reacting the butene stream (9, Fig. 1) along with recycled ethylene (10, Fig. 1) and C4 hydrocarbons (12, Fig. 1) in the presence of an isomerization catalyst (e.g., an acidic catalyst) to produce an isomerized stream with increased concentration of 2-butene (paragraphs [0008]; [0017), wherein the isomerized stream is in the liquid phase (paragraph [0026]). This directs a liquid phase isomerization. Since the isomerization reaction feed comprises the recycled ethylene (10, Fig. 1), the recited limitation of “isomerizing under liquid phase conditions the product stream” is addressed in view of the Leyshon’s disclosure. 
Regarding the areas (i.e., reaction zones) of the isomerization and metathesis reaction, Leyshon discloses: The catalyst bed is preferably configured so that the upstream end of the bed contains the isomerization catalyst only and the downstream end of the bed contains a mixture of the isomerization catalyst and the metathesis catalyst. In this case, the reactor itself is preferably a down-flow unit, and the catalyst is layered so that the concentration of metathesis catalyst increases toward the downstream end of the bed. For example, when magnesium oxide and tungsten oxide-on silica are used, the magnesium oxide to tungsten oxide ratio decreases from upstream to downstream through the bed (paragraph [0028]).
Per MPEP, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach (See MPEP 2111). Consequently, the claim limitation "the isomerization reactor" and “the metathesis reactor” recited in claim 19 is reasonably interpreted as “the isomerization reaction zone or area or vessel” and “the metathesis reaction zone or area or vessel”, respectively. It is noted that the detailed configuratons of "the isomerization reactor" and “the metathesis reactor” are not the scopes of limitations recited in claim 19 of claimed invention.
Consequently, choosing the upstream end of the bed contains the isomerization catalyst only as the “the isomerization reactor”, and choosing the downstream end of the bed contains a mixture of the isomerization catalyst and the metathesis catalyst as the “the metathesis reactor” are considered prima facie obvious because this simply involves selecting a known portion of reaction catalyst bed (reaction zone or area or vessel) in a known process.  
The teachings of Leyshon read on the limitation “wherein the liquid phase isomerization reactor is external of the metathesis reactor” as recited in claim 19 of claimed invention.  

In regard to claim 20, Leyshon discloses the process scheme of the hydrocarbon stream (12, Fig. 1) is combined with an ethylene stream (10, Fig. 1) to provide a combined hydrocarbon stream (paragraph [0037]).

In regard to claims 21 and 22, Leyshon discloses a metathesis reaction product, resulted from the metathesis of butylene and ethylene, comprises ethylene, propylene, C4 olefins, and C4+ compounds (paragraph [0032]).

In regard to claims 23 and 24, Leyshon discloses a separation of ethylene recycle stream (18, Fig. 1) (paragraph [0038]) and a separation of bottom stream (19, Fig. 1) which is reasonably expected to comprise a cetin amount of propylene (that is remained) along with C4 paraffins and olefins and C5+ hydrocarbon compounds (paragraphs [0038]; [0039]). 

In regard to claim 25, Leyshon discloses the bottom stream (19, Figure), which comprises C4 olefins and paraffins, and C5+ compounds as set forth above (paragraphs [0038]; [0039]), is fractionated in a butene concentrated recycle stream fraction comprising C4+ material rich in 2-butene (25, Fig. 1) recycled to the metathesis reactor (13, Fig.1) (paragraphs [0038]; [0039]).  It is noted that a propylene product stream is separated from upper stream (17, Fig. 1) after separating ethylene (paragraph [0038]) which renders the limitation of separating a propylene fraction obvious. 

In regard to claims 26 and 27, Leyshon discloses the recycle ethylene stream (10, Fig. 1) and the butene concentrated C4 stream (22, Fig.1) is recycled and combined with the butene stream (9, Fig. 1) (i.e., a hydrocarbon stream), wherein the butane stream (9, Fig. 1) has been isomerized in the isomerization reactor (paragraph [0008]).  Leyshon discloses the mixing of recycle ethylene stream and recycle butane concentrated stream to the butene stream (9, Fig. 1) which render the limitations recited in claim 9 obvious. Leyshon discloses reacting the butene stream (9, Fig. 1) along with recycled ethylene (10, Fig. 1) and C4 hydrocarbons (12, Fig. 1) in the presence of an isomerization catalyst (e.g., an acidic catalyst) to produce an isomerized stream with increased concentration of 2-butene (paragraphs [0008]; [0017), wherein the isomerized stream is in the liquid phase (paragraph [0026]). This directs a liquid phase isomerization. 

In regard to claim 28, Leyshon discloses the isomerization in the presence of hydrogen gas (paragraph [0020]).

Claims 29, 30, 33, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Leyshon (US 2008/0312481 A1).
In regard to claims 29, 33, 34 and 35, Leyshon discloses a process for producing propylene with steps comprising (please refer to Fig. 1):
(i) Separating a hydrocarbon feed (stream 2 of table 1) of C4s including butenes (1-butene and 2-butene) and parrafins (paragraph [0006]) into two streams. The first stream is a butene stream primarily of 1-butene and 2 butene (cis and trans) and some butanes (paragraphs [0008 and [0014]) (9, Fig. 1) and the second stream is a paraffin stream. Leyshon discloses the C4s containing hydrocarbon feed is obtained from steam cracking of hydrocarbons (paragraph [0002]).  
(ii) Reacting the butene stream (9, Fig. 1), which meets the recited hydrocarbon stream, along with recycled ethylene (10, Fig. 1) and a butene concentrated recycle stream fraction comprising C4+ material rich in 2-butene (22, Fig. 1) in the presence of an isomerization catalyst (e.g., an acidic catalyst) to produce an isomerized stream with increased concentration of 2-butene (paragraphs [0008]; [0017), wherein the isomerized stream is in the liquid phase (paragraph [0026]). This directs a liquid phase isomerization. Leyshon discloses the isomerization in the presence of hydrogen gas (paragraph [0020]).
(iii) Reacting the isomerized stream with ethylene in the presence of a metathesis catalyst to produce a metathesis reaction product, resulted from the metathesis of butylene and ethylene, comprises ethylene, propylene, C4 olefins, and C4+ compounds (paragraphs [0008]; [0027]-[0032]).
The process scheme of reacting the butene stream (9, Fig. 1), which meets the recited hydrocarbon stream, along with recycled ethylene (10, Fig. 1) and a butene concentrated recycle stream fraction comprising C4+ material rich in 2-butene (22, Fig. 1) (i.e., the recited butene concentrated recycle stream fraction) in the presence of an isomerization catalyst (e.g., an acidic catalyst)to produce an isomerized stream with increased concentration of 2-butene (paragraphs [0008]; [0017]), wherein the isomerized stream is in the liquid phase (paragraph [0026]). This directs a liquid phase isomerization. Leyshon discloses the isomerization in the presence of hydrogen gas (paragraph [0020]). This meets the recited limitation of “isomerizing under liquid phase conditions in a liquid phase isomerization reactor at least one stream of the butene concentrated recycle stream fraction prior to step (i)”
Leyshon discloses a separation of ethylene recycle stream (18, Fig. 1) (paragraph [0038]) and a separation of bottom stream (19, Fig. 1) which is reasonably expected to comprise a certain amount of propylene (that is remained) along with C4 paraffins and olefins and C5+ hydrocarbon compounds (paragraphs [0038]; [0039]). Leyshon discloses the bottom stream (19, Figure), which comprises C4 olefins and paraffins, and C5+ compounds as set forth above (paragraphs [0038]; [0039]), is fractionated in a butene concentrated recycle stream fraction comprising C4+ material rich in 2-butene (25, Fig. 1) recycled to the metathesis reactor (13, Fig.1) (paragraphs [0038]; [0039]).  It is noted that a propylene product stream is separated from upper stream (17, Fig. 1) after separating ethylene (paragraph [0038]) which renders the limitation of separating a propylene fraction obvious. Leyshon discloses the recycle ethylene stream (10, Fig. 1) and the butene concentrated C4 stream (22, Fig.1) is recycled and combined with the butene stream (9, Fig. 1) (i.e., the recited hydrocarbon stream).
Regarding the areas (i.e., reaction zones) of the isomerization and metathesis reaction, Leyshon discloses: The catalyst bed is preferably configured so that the upstream end of the bed contains the isomerization catalyst only and the downstream end of the bed contains a mixture of the isomerization catalyst and the metathesis catalyst. In this case, the reactor itself is preferably a down-flow unit, and the catalyst is layered so that the concentration of metathesis catalyst increases toward the downstream end of the bed. For example, when magnesium oxide and tungsten oxide-on silica are used, the magnesium oxide to tungsten oxide ratio decreases from upstream to downstream through the bed (paragraph [0028]).
Per MPEP, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach (See MPEP 2111). Consequently, the claim limitation "the isomerization reactor" and “the metathesis reactor” recited in claim 29 is reasonably interpreted as “the isomerization reaction zone or area or vessel” and “the metathesis reaction zone or area or vessel”, respectively. It is noted that the detailed configuratons of "the isomerization reactor" and “the metathesis reactor” are not the scopes of limitations recited in claim 29 of claimed invention.
Consequently, choosing the upstream end of the bed contains the isomerization catalyst only as the “the isomerization reactor”, and choosing the downstream end of the bed contains a mixture of the isomerization catalyst and the metathesis catalyst as the “the metathesis reactor” are considered prima facie obvious because this simply involves selecting a known portion of reaction catalyst bed (reaction zone or area or vessel) in a known process.  
The teachings of Leyshon read on the limitation “wherein the liquid phase isomerization reactor is external of the metathesis reactor” as recited in claim 29 of claimed invention.  
The teachings of Leyshon directs the isomerization reactor converts a portion of 1-butene to 2~butene and is located before the metathesis reactor, and also directs “providing an isomerized hydrocarbon stream to a metathesis reactor without distilling the isomerized hydrocarbon stream before the metathesis reactor” as recited. 
Leyshon does not explicitly disclose the hydrocarbon stream comprises butadiene that is limited to a maximum of about 0.5 weight percent and isobutylene that is limited to maximum of about 10 weight percent. 
Leyshon discloses crude C4’s are typically subjected to butadiene extraction or butadiene selective hydrogenation to remove most, if not essentially all, of the butadiene and acetylenes present. Leyshon further discloses that, thereafter, the C4 raffinate (called raffinate-1) is subjected to a chemical reaction (e.g., etherification, hydration, dimerization) wherein the isobutylene is converted to other compounds (e.g., methyl tertiary butyl ether, tertiary butyl alcohol, diisobutylene) (paragraph [0004]). In an embodiment, the hydrocarbon stream (12, Fig. 1; Table 1) shows the isobutylene composition is less than 10 weight percent of the hydrocarbons delivered to the isomerization reactor.  
Therefore, in light of teachings from Leyshon, the claimed butadiene and isobutylene amount in the butene stream delivered to the isomerization reactor would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the isomerization operation (time, temperature, pressure, throughput), the geometry of the catalytic bodies, the physical and chemical make-up of the butane stream (e.g., a source of the hydrocarbon feed of C4 stream) as well as the nature of the isomerized hydrocarbons end-products. 
In addition, since the ethylene stream (10, Fig. 1) separated, recycled from the product stream (18, Fig. 1) does not involve in the isomerization of 1-butene to 2-butene, one skilled in the art would have reasonably expected that the teachings of Leyshon that directs the mixing of recycled ethylene stream (10, Fig. 1) to the butene stream (9, Fig. 1), render the limitations recited in claim 29 obvious in the overall context of isomerization followed by metathesis to produce propylene from ethylene and butylene. It is the examiner’s assessment that method of mixing is conducted after the isomerization recited in claim 29 of claimed invention is considered as substituting equivalent known for the same purpose of mixing and isomerization in in the overall process context of isomerization followed by metathesis to produce propylene from ethylene and butylene. See MPEP 2144.06 II.  

In regard to claim 30, Leyshon discloses the mixing of ethylene (10, Fig. 1) and the butene stream (i.e., a hydrocarbon stream) (9, Fig. 1) is conducted prior to the isomerization reaction in the isomerization reactor (13, Fig. 1).

Claims 31 and 32 are is rejected under 35 U.S.C. 103 as being unpatentable over Leyshon, as applied to claim 29 above, and further in view of Schwab et al. (US 6,166,279, hereinafter “Schwab”).
In regard to claim 31, Leyshon does not explicitly disclose 2-pentene content of the butene concentrated recycle stream is adjusted based on the composition of the combined hydrocarbon stream of step (ii) by means of 2-pentene recovery optimization of the fractionating step (iv).
Schwab discloses an integration process of isomerizing 1-butene to 2-buteen followed by olefin metathesis to produce propylene (col. 2, line 41 thru col. 3, line 33). Schwab discloses a metathesis of 2-pentene with ethylene in a reactor R02 (Fig. 1) and subsequent separation of 1-butene containing stream (1-Bu before R03 in Fig. 1).   Schwab discloses the production of propylene and 1-butene from the metathesis of 2-pentene with ethylene and total conversion (i.e., amount of C5 fraction in the metathesis effluent) is controlled (optimized) based on the molar ratio of C2:C5/C6 hydrocarbons (col. 9, lines 33-57). Schwab discloses a recycle of C4 stream comprising 1-butene and 2-butene to a metathesis reactor (R01, Fig. 1) (col. 2, line 41 thru col. 3, line 33). The teachings of Schwab direct the 2-pentene content of the butene concentrated recycle stream, which is resulted from the metathesis reactor (R02, Fig. 1), is adjusted based on the composition of a combined hydrocarbon stream of step (ii) by means of 2-pentene recovery optimization of a fractionating step (i.e., 2-pentene amount of the combined C4 hydrocarbon stream can be controlled (adjusted) based on the amount of 2-pentene recovery process) (col. 2, line 41 thru col. 3, line 33; column 4, lines 2-10). 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Leyshon to provide the process scheme of 2-pentene content of a butene concentrated recycle stream is adjusted based on the composition of a combined hydrocarbon stream of step (ii) by means of 2-pentene recovery optimization of a fractionating step as suggested by Schwab, this is because the 2-pentene content in the butene concentrated recycle stream is adjustable depending on the amount of 2-pentene contained in the butane concentrated recycle stream which ultimately affects the amount of 2-pentene content in the hydrocarbon feed for the metathesis reaction as suggested by Schwab (col. 2, line 41 thru col. 3, line 33; column 4, lines 2-10; col. 9, lines 33-57). 

In regard to claim 32, since Leyshon, in view of Schwab, discloses the same process of a isomerization and metathesis reaction as that recited in claim 12, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process as taught by Leyshon, in view of Schwab, to function the same as the process recited in claim 12.  Specifically, it is asserted that one would reasonably expect the process of Leyshon, in view of Schwab, would results in a process that as the 2-pentene content of the butene concentrated recycle stream increases, the amount of propylene produced by the process increases. See MPEP 2112.01 and 2112.02. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772